Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 1 of 26 PageID #: 1



                      UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

PLEASANT RETREAT UNITED                   §
METHODIST CHURCH,                         §
    Plaintiff,                            §
                                          §
       v.                                 §      CIVIL ACTION NO.                  .
                                          §      (JURY)
CHURCH MUTUAL INSURANCE                   §
COMPANY,                                  §
    Defendant.                            §
                                          §

                                       COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW, Pleasant Retreat United Methodist Church (hereinafter, “Pleasant

Retreat” or “Plaintiff”), by and through the undersigned counsel, and hereby files this

lawsuit against Church Mutual Insurance Company (hereinafter, “Church Mutual” or

“Defendant”), and for cause of action, Plaintiffs would respectfully show this Honorable

Court the following:

                                        PARTIES

       1.     Pleasant Retreat is a Texas Nonprofit Organization with its principal place

of business located in Tyler, Texas.

       2.     Church Mutual is a foreign company registered in Merrill, Wisconsin, with

its principle place of business located in Wisconsin. Church Mutual is authorized to

conduct business in Texas under the Texas Insurance Code, that issues policies in the State

of Texas. Church Mutual engages in the business of insurance in the State of Texas, and


                                       Page 1 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 2 of 26 PageID #: 2



may be served with process by serving its registered agent for service of process, CT

Corporation System, 350 North St. Paul Street, Dallas, TX 75201.

                                     JURISDICTION

       3.     This Court has jurisdiction based on diversity of citizenship of the parties

under 28 U.S.C § 1332 and the amount in controversy is within the jurisdictional limits of

the Court.

                                          VENUE

       4.     Venue is proper in the Eastern District of Texas pursuant to 28 U.S. Code §

1391(b)(2) because the Plaintiffs’ property and the occurrences that made the basis of this

Complaint, are located in and/or took place in Smith County, Texas, which is in this district.

                         FACTS COMMON TO ALL COUNTS

       5.     This is a first-party insurance claim dispute arising out of a loss suffered due

to windstorm and/or hail.

       6.     Pleasant Retreat is a religious institution with insured property located at 417

County Road 1143, Tyler, Texas 75704, and 13377 Highway 64, Tyler, Texas 75704

(“Covered Property”).

       7.     Church Mutual sold and issued insurance policy number 020165-02-819102

(the “Policy”) to Pleasant Retreat that provided coverage to protect and insure the Covered

Property. A copy of the Policy is attached as Exhibit “A.”

       8.     On or about May 3, 2017, Pleasant Retreat suffered a loss due to windstorm

and/or hail to the Covered Property.

       9.     The Policy state in pertinent part as follows:

                                        Page 2 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 3 of 26 PageID #: 3



             A. COVERAGE
                We will pay for direct physical loss of or damage to Covered Property at
                the premises described in the Declarations Page cause by or resulting
                from any Covered Cause of Loss.

             1. Covered Property.
                 ...
                a.    Building, meaning the building or structure described in the
                      Declarations Page, including:
                       ...
                      (4) Glass windows and their protective covering; including stained
                      glass windows.
                       ...
                      (9) Steeples, pews, baptistries, pulpits, railings, altars, lecterns,
                      clocks, bells and organs.

      10.    The Policy provides coverage for the Policy Period of 07/13/2015 to

07/13/2018. See Exhibit “A,” Common Policy Declarations Page.

      11.    The Policy covers damages resulting from windstorm and/or hail.

      12.    The Policy covers any and all direct physical loss of or damage to Covered

Property caused by windstorm and/or hail.

      13.    The Policy covers ensuing interior water damages through any and all

openings created by windstorm and/or hail.

      14.    The Policy includes replacement cost coverage.

      15.    The Policy includes Building Ordinance coverage.

      16.    The Policy does not include an endorsement limiting recovery for damages

caused by windstorm and/or hail.

      17.    The Policy does not contain an exclusion precluding coverage for damages

caused by windstorm and/or hail.



                                      Page 3 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 4 of 26 PageID #: 4



       18.    On or about May 3, 2017, the Policy was in full force and effect when

Pleasant Retreat incurred a loss due to windstorm and/or hail (“the loss”) to its Covered

Property. As stated, supra, damages resulting from such a storm, whether caused by

windstorm and/or hail, are covered under the Policy.

       19.    Pleasant Retreat timely notified Church Mutual of the loss and fulfilled all

its obligations under the Policy pertaining to Church Mutual’s investigation of its claim.

       20.    At that time, and pursuant to their Policy, the Pleasant Retreat made a simple

request to Church Mutual—to cover and pay for the cost of repairs to the Covered Property

damaged by the loss.

       21.    Despite Pleasant Retreat’s cooperation, and despite the extent and severity

of the damage suffered to the Covered Property, Church Mutual ultimately denied

insurance benefits to Pleasant Retreat that were due and owing under the Policy, thereby

failing to uphold its obligation to its insured.

       22.    Specifically, Pleasant Retreat’s property suffered windstorm and/or hail

damage requiring repair and/or replacement of the roofing systems, interior structures,

steeple, siding, windows, stairs, and other areas of the Covered Property. These damages

are present at the Main Building/Sanctuary/Quadrangle (Premises 001, Building No. 001),

Family Life Center (Premises 001, Building No. 002), Parsonage Carport (Premises 001,

Building No. 003), and a Dwelling known as the “White House” on Hwy 64 (Premises

002, Building No. 004).

       23.    The intended purpose for the asphalt shingle roofing systems at the Covered

Property were compromised by the loss.

                                         Page 4 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 5 of 26 PageID #: 5



       24.     Despite the severe damage to the Covered Property, Church Mutual has

failed to pay what is owed.

       25.     Pleasant Retreat timely reported its claim to Church Mutual.

       26.     Pleasant Retreat complied with all post-loss conditions under the Policy.

       27.     Church Mutual’s failure to pay owed insurance benefits to Pleasant Retreat

after a direct loss occurred is a breach of the contract of insurance.

       28.     Church Mutual’s failure to properly investigate the loss, along with its failure

to timely adjust the loss, creates liability for breach of the duty of good faith and fair dealing

and amounts to unfair settlement practices.

       29.     Pursuant to the Policy, Church Mutual has a contractual obligation to pay the

full amount of the loss, including the cost to repair, restore, and/or replace the Covered

Property, less applicable deductibles.

       30.     Church Mutual breached the Policy by failing to pay Pleasant Retreat’s

benefits once they became due and owing under the Policy.

       31.     As a result of Church Mutual’s improper investigation, and adjustment of the

loss, Pleasant Retreat had to retain its own experts to assess the damages to the Covered

Property and determine the cause and extent of the loss.

       32.     Specifically, Pleasant Retreat hired Mr. Greg Kaszas, P.E., with GRK

Consulting Engineers, Inc. who inspected the Covered Property. Mr. Kaszas identified

windstorm and/or hail damage to the Covered Property and ultimately concluded that the

damages warrant a full roof replacement for the shingled roofs. A true and correct copy of

GRK Consulting Engineers, Inc.’s report is attached hereto as Exhibit “B.”

                                          Page 5 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 6 of 26 PageID #: 6



       33.     Pleasant Retreat also retained Steve Shannon of Disaster Response Group

who investigated windstorm and/or hail damages to the Covered Property. The Xactimate

estimate completed by Disaster Response Group identifies the total costs to restore Pleasant

Retreat’s Covered Property to its pre-loss condition and totals $704,757.23. A true and

correct copy of the Disaster Response Group Estimate is attached hereto as Exhibit “C.”

       34.     These reports have been provided to Church Mutual for its consideration.

       35.     Church Mutual wrote and sold the Policy purchased by Pleasant Retreat

intending to provide benefits for covered losses such as windstorm and/or hail.

       36.     Pleasant Retreat paid insurance premiums to bind the Policy.

       37.     Under the Policy, Church Mutual owes its insured a duty of good faith and

fair dealing to fully and fairly adjust Pleasant Retreat’s claim.

       38.     Church Mutual has the obligation to treat Pleasant Retreat fairly.

       39.     Church Mutual has the obligation to retain competent adjusters to adjust its

insured’s claim.

       40.     Church Mutual has the obligation to place Pleasant Retreat’s financial

interests at least equal to, if not better than, Church Mutual’s financial interests.

       41.     Church Mutual has the obligation to retain unbiased consultants.

       42.     Church Mutual has the obligation to ensure that its retained consultants apply

the proper standards as defined by the Policy.

       43.     Church Mutual has the obligation to properly apply the terms of the Policy

to its insured’s loss.



                                         Page 6 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 7 of 26 PageID #: 7



        44.   Church Mutual has the obligation to pay for any and all direct physical loss

of or damage to Pleasant Retreat’s Covered Property as a result of this loss, including but

not limited to replacement of the shingled roofs, repair of interior water damages, steeple,

siding, windows, stairs, and other areas of the Covered Property.

        45.   Church Mutual has the obligation to consider any and all information

provided to it by Pleasant Retreat and/or its representatives during the adjustment of the

loss.

        46.   Church Mutual breached its duties by:

                 a. conducting an incomplete, inadequate, and/or outcome-oriented

                     investigation of Pleasant Retreat’s loss in order to avoid paying

                     benefits due and owing, including but not limited to costs sufficient to

                     replace the shingled roofs;

                 b. misleading Pleasant Retreat as to the terms, conditions, and coverage

                     under the Policy for the loss;

                 c. retaining outcome-oriented experts that routinely deny and/or

                     undervalue claims for Church Mutual and/or other insurers in the

                     industry;

                 d. failing to adjust and/or pay the claim within a reasonable time after

                     receiving notice of the loss; and

                 e. denying coverage in whole or in part, delaying payment, refusing to

                     pay, and failing to pay for the repairs and line items set forth herein



                                       Page 7 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 8 of 26 PageID #: 8



                      as a matter of course, rather than as a result of fully and fairly

                      investigating the loss.

       47.    Church Mutual knew and either ignored or recklessly disregarded the fact

that there was no reasonable basis for engaging in the conduct alleged herein.

       48.    Church Mutual’s denial of benefits due and owing under the Policy has

caused Pleasant Retreat financial distress, pecuniary loss, and has resulted in additional

consequential damages.

       49.    Church Mutual knew or should have known that that its decision to deny

Pleasant Retreat’s claim in whole or in part would cause Pleasant Retreat financial distress

and pecuniary loss.

       50.    By committing the acts and/or omissions as described in paragraph 47,

Church Mutual has breached the covenant of good faith and fair dealing with regard to its

insured.

       51.    This breach of the covenant of good faith and fair dealing amounts to unfair

settlement practice under Texas law, and has caused Pleasant Retreat to incur injuries,

damages, and losses in amounts to be determined at trial.

       52.    Pleasant Retreat has provided its 60-day letter to Church Mutual as is

required by Chapters 541 and 542 of the Texas Insurance Code as a prerequisite for this

lawsuit. See 60-day notice letter attached hereto as Exhibit “D.”

       53.    To date, Church Mutual has not adequately compensated Pleasant Retreat for

their loss.



                                         Page 8 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 9 of 26 PageID #: 9



       54.    By wrongfully denying proper payments to Pleasant Retreat and wholly

failing to properly handle Pleasant Retreat’s Claim, Church Mutual breached the duty of

good faith and fair dealing owed to Pleasant Retreat as insured in an insurance contract

with Church Mutual. “Good faith and fair dealing” is defined as the degree and diligence

which a man of ordinary care and prudence would exercise in the management of one’s

own business. Arnold v. Nat’l Mut. Fire Ins. Co., 725 S.W.2d 165, 167 (Tex. 1987). A

special relationship exists as a result of policyholders like Pleasant Retreat’s and Church

Mutual (the insurer) “unequal bargaining power”—because the insurer has the ability to

more easily take advantage of the insured due to an insurers’ exclusive control over the

evaluation, processing and denial of claims. In legal terms, this unlevel playing field results

in a “special relationship” between an insurer and insured and further justifies the

imposition of a common-law duty on insurers to deal fairly and in good faith with their

insured. Church Mutual breached its common-law duty by failing to deal fairly and in good

faith with its insured, Pleasant Retreat.

       55.    Church Mutual’s conduct was not only a breach of its common law duty to

deal fairly and in good faith with Pleasant Retreat based on this “special relationship”

between the parties, but also constitutes a breach of the insurance contract between Church

Mutual and Pleasant Retreat. Over a century ago, Justice Learned Hand wrote: “[a] contract

is an obligation attached by the mere force of law to certain acts of the parties, usually

words, which ordinarily accompany and represent a known intent.” Hotchkiss v. Nat’l City

Bank, 200 F. 287, 293 (S.D.N.Y. 1911).



                                            Page 9 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 10 of 26 PageID #: 10



        56.    The insurance Policy in effect between Pleasant Retreat and Church Mutual

 is a contract wherein the insurance company, Church Mutual, offers to provide insurance

 coverage and services associated therewith in exchange for the policyholder’s payment of

 annual premiums in consideration of the contract. Texas law recognizes a cause of action

 for breach of contact. Pursuant to Texas law, either party to the contract can initiate legal

 action against the other party for violations of that contract that causes damages. A breach

 of contract claim is distinct and independent from a tort claim such as a breach of the duty

 of good faith and fair dealing or a violation of statutory or other extra-contractual claims.

 Tort and contract claims are separate and independent, yet they are factually interwoven,

 and the same evidence is often admissible on both types of claims in an insurance policy

 claim dispute.

        57.    Here, Church Mutual failed to perform its contractual duties to adequately

 compensate Pleasant Retreat under the terms of the Policy. Specifically, Church Mutual

 refused to pay the full proceeds of the Policy, although due notice was made for proceeds

 to be paid in an amount sufficient to repair and/or replace damage to the Covered Property,

 and all conditions precedent to recovery upon the Policy have been carried out and

 accomplished by Pleasant Retreat. Thus, from and after the time Pleasant Retreat’s Claim

 was presented to Church Mutual, the liability of Church Mutual to pay the full Claim in

 accordance with the terms of the Policy was reasonably clear. However, Church Mutual

 refused to pay Pleasant Retreat in full, despite there being no basis whatsoever upon which

 a reasonable insurance company would have relied to deny the full payment. Church

 Mutual’s conduct has caused Pleasant Retreat to lose Policy benefits to which they were

                                        Page 10 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 11 of 26 PageID #: 11



 entitled, and which should have been paid by Church Mutual, but were not. Church

 Mutual’s conduct constitutes a breach of contract as well as a breach of the common law

 duty of good faith and fair dealing.

        58.    Church Mutual’s conduct here includes various torts, such as violations of

 the Texas Insurance Code. In Texas, the vast majority of insurance policies, including

 Church Mutual’s Policy contract with Pleasant Retreat, do not contain provisions to

 account for an insurance company’s and/or its representatives’ (improper) acts or

 omissions undertaken through their handling of a claim; which incidentally affect the

 duration and outcome of the claim, and otherwise, to policyholders’ detriment. To account

 for such acts and omissions that fall outside the four-corners of the contract language (but

 nonetheless affect the claim and/or detrimentally harm the policyholder), the Texas

 Legislature in 1973 enacted the Texas Deceptive Trade Practices—Consumer Protection

 Act (hereafter referred to as the “DTPA”) to “protect consumers against false, misleading,

 and deceptive business practices, unconscionable actions…and to provide efficient and

 economical procedures to secure such protections.” See TEX. BUS. & COM. CODE § 17.44.

 Specifically, the DTPA provides that a consumer may maintain an action where an

 insurance company (or one of its employees or agents) commits an act or practice in

 violation of Chapter 541 and/or 542 of the Texas Insurance Code. See TEX. BUS. & COM.

 CODE § 17.50. These enumerated acts (as found within Chapters 541 and 542 of the Texas

 Insurance Code) are generally not included within the written contractual terms of the

 insurance policy. These two bodies of law (contract and tort) are neither overlapping, nor



                                        Page 11 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 12 of 26 PageID #: 12



 mutually exclusive. Rather, they are entirely independent issues under independent bodies

 of law with unique causes of action and damages available.

        59.    A later Texas Legislature specifically created and enacted the Texas

 Insurance Code to protect consumers, like Pleasant Retreat, and to regulate insurance

 professionals, like Church Mutual, because the language of insurance policy contracts

 (without more) were not properly serving those functions. Chapters 541 and 542 of the

 Texas Insurance Code include duties and obligations that any person or entity engaged in

 the business of insurance in the State of Texas must follow. Those duties and obligations

 are wholly independent of those for which an insurer may be contractually responsible.

 Specifically, Chapter 541 of the Texas Insurance Code states that “the purpose of this

 chapter is to regulate trade practices in the business of insurance by: (1) defining or

 providing for the determination of trade practices in this state that are unfair methods of

 competition or unfair or deceptive acts or practices; and (2) prohibiting those trade

 practices.” Chapters 541 and 542 of the Texas Insurance Code describe various claims

 settlement practices, among extensive other rules and requirements with which anyone

 engaged in the business of insurance in the State of Texas must comply and not violate; as

 well as deceptive, unfair, and prohibited practices with which anyone engaged in the

 business of insurance in the State of Texas must not engage or undertake. Insurance policies

 in Texas, such as Pleasant Retreat’s Policy with Church Mutual, are silent as to these

 statutory provisions.

        60.    Church Mutual voluntarily assumed a non-contractual obligation to inspect

 and value Pleasant Retreat’s damages, thereby causing its conduct to be governed by the

                                       Page 12 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 13 of 26 PageID #: 13



 applicable provisions of the Texas Insurance Code. However, Church Mutual then failed

 to comply with its obligations and duties under the law for inspecting and valuing covered

 losses, and likewise, failed to perform its contractual duty to adequately compensate

 Pleasant Retreat for monies owed to them under the Policy.

        61.    Falsehoods and misrepresentations may be communicated by actions as well

 as by the spoken word; therefore, deceptive conduct is equivalent to a verbal representation.

 Church Mutual and its agents made misrepresentations by means of deceptive conduct by

 failing to conduct a reasonable inspection and investigation of Pleasant Retreat’s damages.

 Church Mutual has committed tort(s) with its numerous misrepresentations, violations of

 the Texas Insurance Code and otherwise. Specifically, Church Mutual and its personnel

 violated Chapter 541 of the Texas Insurance Code by misrepresenting to the Plaintiff that

 some damages to the Covered Property were not covered under the Policy, even though

 the damages the Covered Property sustained were caused by a covered occurrence. Church

 Mutual and its personnel further violated the Texas Insurance Code by undervaluing and

 under-scoping the damages Pleasant Retreat incurred and continues to incur. Church

 Mutual’s misrepresentations caused Pleasant Retreat to suffer “actual damages” – which,

 under the Texas Insurance Code, are those recoverable at common law – as well as

 reasonable and necessary attorneys’ fees, and any other damages. Additionally, for

 violations of Chapter 541 of the Texas Insurance Code, that law entitles Pleasant Retreat

 to recover court costs, reasonable and necessary attorney fees, and any other relief the court

 determines is proper. See TEX. INS. CODE § 541.152. Church Mutual’s and its personnel’s



                                        Page 13 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 14 of 26 PageID #: 14



 conduct, as described above and herein, constitutes a violation of the Texas Insurance

 Code, Unfair Settlement Practices, See TEX. INS. CODE § 541.060(a)(1).

        62.    Church Mutual and its personnel failed to make an attempt to settle Pleasant

 Retreat’s Claim in a prompt, fair, and/or equitable manner, although they were aware of

 their liability to Pleasant Retreat. As such, Church Mutual’s conduct in this regard

 constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. See TEX.

 INS. CODE § 541.060(a)(2)(A). Specifically, Church Mutual’s and its personnel’s failure to

 properly investigate, their undervaluation of the Claim, and conduct otherwise, caused

 Pleasant Retreat to lose Policy benefits to which they were entitled, and which should have

 been paid initially and timely by Church Mutual but were not. Further, Church Mutual’s

 conduct necessitated that Pleasant Retreat retain the services of both a public adjuster and

 then an attorney to attempt to be made whole related to Pleasant Retreat’s damages from

 the loss. Pleasant Retreat is entitled to recover actual damages for Church Mutual’s

 violation of this section of the Texas Insurance Code. Id.

        63.    Church Mutual failed to explain to Pleasant Retreat the reasons for its

 inadequate claim payment and/or settlement, and failed to explain the reason why full

 payment was not being made. Furthermore, Church Mutual neither communicated that any

 future settlements or payments would be forthcoming to pay for the entire loss covered

 under the Policy, nor provided any explanation for the failure to adequately resolve

 Pleasant Retreat’s Claim. As such, Church Mutual’s conduct is a violation of the Texas

 Insurance Code, Unfair Settlement Practices. See TEX. INS. CODE § 541.060(a)(3). Church

 Mutual’s conduct caused Pleasant Retreat to suffer actual damages and lose Policy benefits

                                       Page 14 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 15 of 26 PageID #: 15



 to which they were entitled, and which should have been paid initially by Church Mutual,

 but were not. Pleasant Retreat, therefore, is entitled to recover Policy benefits, as actual

 damages as well as attorneys’ fees and costs for Church Mutual’s and its personnel’s

 violation(s) of this section of the Texas Insurance Code. Id.

        64.    Furthermore, Church Mutual failed to affirm or deny coverage of Pleasant

 Retreat’s Claim within a reasonable time. Specifically, Pleasant Retreat did not receive

 from Church Mutual a timely, written indication of acceptance or rejection of Pleasant

 Retreat’s full and entire Claim. Church Mutual’s conduct constitutes a violation of Section

 541.060(a)(4) of the Texas Insurance Code, Unfair Settlement Practices. See TEX. INS.

 CODE § 541.060(a)(4). Church Mutual’s conduct caused Pleasant Retreat to lose Policy

 benefits to which they were entitled, and which Church Mutual should have paid Pleasant

 Retreat initially, in full. Pleasant Retreat therefore, is entitled to recover Policy benefits as

 actual damages for Church Mutual’s violation of this section of the Texas Insurance Code

 as well as all other damages to which they are entitled to under the relevant law. Id.

        65.    Finally, Church Mutual failed to conduct a reasonable investigation and

 refused to fully compensate Pleasant Retreat under the terms of the Policy. Specifically,

 Church Mutual performed an outcome-oriented investigation of Pleasant Retreat’s Claim,

 which resulted in a biased, unfair, and inequitable evaluation of Pleasant Retreat’s losses

 on the Covered Property. Church Mutual’s conduct constitutes a violation of Section

 541.060(a)(7) of the Texas Insurance Code, Unfair Settlement Practices. See TEX. INS.

 CODE § 541.060(a)(7). Church Mutual’s conduct caused Pleasant Retreat to lose Policy

 benefits to which they were entitled, and which Church Mutual should have paid initially,

                                          Page 15 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 16 of 26 PageID #: 16



 in full, but failed to do so. Pleasant Retreat therefore, is entitled to recover Policy benefits

 as actual damages as well as attorneys’ fees and costs for Church Mutual violations of this

 section of the Texas Insurance Code, among other damages. Id.

        66.    After receiving notice of Pleasant Retreat’s Claim, Church Mutual failed to

 meet its obligations under the Texas Insurance Code regarding timely acknowledging

 Pleasant Retreat’s Claim, beginning an investigation of Plaintiffs’ Claim, and requesting

 all information reasonably necessary to investigate Pleasant Retreat’s Claim within the

 statutorily mandated time of receiving notice of Pleasant Retreat’s Claim. Church Mutual’s

 conduct is a violation of Section 542.055 of the Texas Insurance Code Prompt Payment

 Claims Act. See TEX. INS. CODE § 542.055. Church Mutual’s conduct caused Pleasant

 Retreat to suffer actual damages which include the loss of Policy benefits to which they

 were entitled, and which should have been paid by Church Mutual, but were not. Pleasant

 Retreat therefore, are entitled to recover Policy benefits as actual damages, as well as

 attorneys’ fees, interest, costs, and all other amounts to which they are entitled, for Church

 Mutual’s violations of this section of the Texas Insurance Code. Id.

        67.    Church Mutual failed to accept or deny Pleasant Retreat’s full and entire

 Claim within the statutorily mandated time of receiving all necessary information. Church

 Mutual’s conduct constitutes a violation of Section 542.056 of the Texas Insurance Code,

 Prompt Payment of Claims Act. See TEX. INS. CODE § 542.056. Church Mutual’s conduct

 caused Pleasant Retreat to suffer actual damages which constitutes the loss of Policy

 benefits to which they were entitled, and which Church Mutual should have paid, in full.

 Pleasant Retreat therefore, is entitled to recover Policy benefits as actual damages as well

                                         Page 16 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 17 of 26 PageID #: 17



 as attorney’s fees, interest, costs, and all other amounts to which they are entitled, for

 Church Mutual’s violations of this section of the Texas Insurance Code. Id.

        68.    Church Mutual failed to meet its obligations under the Texas Insurance Code

 regarding payment of Pleasant Retreat’s claim without delay. Specifically, Church Mutual

 delayed full payment of Pleasant Retreat’s Claim longer than allowed, and, to date,

 Pleasant Retreat still has not received full payment of their Claim. Church Mutual’s

 conduct constitutes a violation of Section 542.058 of the Texas Insurance Code, Prompt

 Payment of Claims Act. See TEX. INS. CODE § 542.058. As a result of Church Mutual’s

 violation of Section 542.058 of the Texas Insurance Code, Pleasant Retreat’s lost Policy

 benefits to which they were entitled, and which Church Mutual should have paid them

 timely and in full. Pleasant Retreat, therefore, is entitled to recover Policy benefits as their

 actual damages as well as attorneys’ fees, interest, costs, and all other amounts to which

 they are entitled, for Church Mutual’s violations of this section of the Texas Insurance

 Code. Id.

        69.    From the time Pleasant Retreat’s claim was presented to Church Mutual, the

 liability of Church Mutual to pay the full claim in accordance with the terms of the Policy

 was reasonably clear. However, Church Mutual has refused to pay Pleasant Retreat in full,

 despite there being no basis whatsoever upon which a reasonable insurance company

 would have relied to deny full payment. Church Mutual’s conduct constitutes a breach of

 the common law duty of good faith and fair dealing.

        70.    Additionally, Church Mutual and its personnel knowingly and/or recklessly

 made false representations, as described above and herein, as to material facts and/or

                                         Page 17 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 18 of 26 PageID #: 18



 knowingly concealed from the Pleasant Retreat all or part of material information relevant

 to their Claim.

        71.      As a result of Church Mutual’s and its personnel’s wrongful acts and

 omissions, Pleasant Retreat was forced to retain the professional services of the attorneys

 and law firm who are representing them with respect to these causes of action and whose

 signatures appear below on this pleading.

        72.      Pleasant Retreat’s experience is not an isolated case. The acts and omissions

 Church Mutual committed in this case, or similar acts and omissions, occur with such

 frequency that they constitute a general business practice of Church Mutual with regard to

 handling these types of claims. Church Mutual’s entire process is unfairly designed to reach

 favorable outcomes for the company at the expense of the policyholders, like Pleasant

 Retreat here.

        73.      Church Mutual is liable to Pleasant Retreat for breach of contract, as well as

 violations of the Texas Insurance Code, and breach of the common law duty of good faith

 and fair dealing. Church Mutual’s personnel also committed several violations of the Texas

 Insurance Code, which Church Mutual has agreed to accept liability and/or responsibility

 for these acts of its agents.

        74.      All conditions precedent to Pleasant Retreat’s claims for relief have been

 performed or have occurred and/or Church Mutual waived the same. This includes, but is

 not limited to, providing notice pursuant to Texas Insurance Code 542A and pre-litigation

 alternative dispute resolution, if any.



                                           Page 18 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 19 of 26 PageID #: 19



                               CAUSES OF ACTION:
                     CAUSES OF ACTION AGAINST CHURCH MUTUAL

        75.    Pleasant Retreat incorporates by this reference each and all of the factual

 allegations contained in Paragraphs 1-74 of this Complaint as though fully set forth herein.

        76.    Church Mutual is liable to Pleasant Retreat for breach of contract, as well as

 violations of the Texas Insurance Code, and breach of the common law duty of good faith

 and fair dealing.

                                       COUNT I.
                                  BREACH OF CONTRACT

        77.    Pleasant Retreat incorporates by this reference each and all of the factual

 allegations contained in Paragraphs 1-76 of this Complaint as though fully set forth herein.

        78.    Church Mutual’s conduct constitutes a breach of the insurance contract made

 between Church Mutual and Pleasant Retreat. Church Mutual’s failure and/or refusal, as

 described above, to pay the adequate compensation as it is obligated to do under the terms

 of the Policy in question, and under the laws of the State of Texas, constitutes a breach of

 Church Mutual’s insurance contract with Pleasant Retreat.

                                        COUNT II.

                     NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                          UNFAIR SETTLEMENT PRACTICES

        79.    Pleasant Retreat incorporates by this reference each and all of the factual

 allegations contained in Paragraphs 1-78 of this Complaint as though fully set forth herein.

        80.    Church Mutual’s conduct constitutes multiple violations of the Texas

 Insurance Code, Unfair Settlement Practices. See TEX. INS. CODE § 541.060(a)-§


                                        Page 19 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 20 of 26 PageID #: 20



 541.060(a)(7). All violations under this article are made actionable by Section 541.151 of

 the Texas Insurance Code. See TEX. INS. CODE § 541.151.

        81.    Church Mutual’s unfair settlement practice, as described above, of

 misrepresenting to Pleasant Retreat material facts relating to the coverage at issue, is a

 violation of Section 541.060(a)(1) and constitutes an unfair method of competition and an

 unfair and deceptive act or practice in the business of insurance. See TEX. INS. CODE §

 541.060(a)(1).

        82.    Church Mutual’s unfair settlement practice, as described above, of failing to

 attempt in good faith to effectuate a prompt, fair, and equitable settlement of the Claim,

 even though Church Mutual’s liability under the Policy was reasonably clear, is a violation

 of Section 541.060(a)(2)(A) and constitutes an unfair method of competition and an unfair

 and deceptive act or practice in the business of insurance. See TEX. INS. CODE §

 541.060(a)(2)(A).

        83.    Church Mutual’s unfair settlement practice, as described above, of failing to

 promptly provide Pleasant Retreat with a reasonable explanation of the basis in the Policy,

 in relation to the facts or applicable law, for its offer of a compromise settlement of the

 Claim, is a violation of Section 541.060(a)(3) and constitutes an unfair method of

 competition and an unfair and deceptive act or practice in the business of insurance. See

 TEX. INS. CODE § 541.060(a)(3).

        84.    Church Mutual’s unfair settlement practice, as described above, of failing

 within a reasonable time to affirm or deny coverage of the Claim to Pleasant Retreat, or to

 submit a reservation of rights to Pleasant Retreat, is a violation of Section 541.060(a)(4)

                                       Page 20 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 21 of 26 PageID #: 21



 and constitutes an unfair method of competition and an unfair and deceptive act or practice

 in the business of insurance. See TEX. INS. CODE § 541.060(a)(4).

        85.    Church Mutual’s unfair settlement practice, as described above, of refusing

 to pay Pleasant Retreat’s Claim without conducting a reasonable investigation, is a

 violation of Section 541.060(a)(7) and constitutes an unfair method of competition and an

 unfair and deceptive act or practice in the business of insurance. See TEX. INS. CODE §

 541.060(a)(7).

                                        COUNT III.

                   NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                        THE PROMPT PAYMENT OF CLAIMS

        86.    Pleasant Retreat incorporates by this reference each and all of the factual

 allegations contained in Paragraphs 1-86 of this Complaint as though fully set forth herein.

        87.    Church Mutual’s conduct constitutes multiple violations of the Texas

 Insurance Code, Prompt Payment of Claims Act. All violations made under this article are

 made actionable by Section 542.060 of the Texas Insurance Code. See TEX. INS. CODE §

 542.060.

        88.    Church Mutual’s failure to acknowledge receipt of Pleasant Retreat’s Claim,

 to commence investigation of the Claim, and to request from Pleasant Retreat all items,

 statements, and forms that it reasonably believed would be required within the applicable

 time constraints, as described above, constitutes a non-prompt payment of the Claim in

 violation of the Texas Insurance Code Section 542.055. See TEX. INS. CODE § 542.055.




                                       Page 21 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 22 of 26 PageID #: 22



        89.    Church Mutual’s failure to notify Pleasant Retreat in writing of its acceptance

 or rejection of the Claim within the applicable time constraints, constitutes a non-prompt

 payment of the Claim. See TEX. INS. CODE § 542.056.

        90.    Church Mutual’s delay of the payment of Pleasant Retreat’s claim following

 its receipt of all items, statements, and forms reasonably requested and required, took

 longer than the amount of time statutorily allowed, as described above, and is a violation

 of Section 542.058. Such conduct constitutes a non-prompt payment of the Claim. See TEX.

 INS. CODE § 542.058.


                                         COUNT IV.
                  BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

        91.    Pleasant Retreat incorporates by this reference each and all of the factual

 allegations contained in this Complaint as though fully set forth herein.

        92.    Because an insurer has the ability and more easily can take advantage of the

 insured due to an insurers exclusive control over the evaluation, processing and denial of

 claims, insurance companies and their policies present an inherent “unequal bargaining

 power.” In legal terms, this unlevel playing field results in a “special relationship” between

 an insurer and an insured and further justifies the imposition of a common law duty on

 insurers to “deal fairly and in good faith” with their insureds.

        93.    Church Mutual’s conduct however, as described herein, constitutes a breach

 of the common law duty of good faith and fair dealing owed to insureds in insurance

 contracts. Church Mutual failed to perform its contractual duties to adequately compensate

 Pleasant Retreat under the terms of the Policy. Specifically, Church Mutual refused to pay

                                        Page 22 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 23 of 26 PageID #: 23



 the full proceeds of the Policy, although due notice was made for proceeds to be paid in an

 amount sufficient to cover the damaged Property and to restore it to its condition before

 the loss. Thus, from and after the time Pleasant Retreat’s Claim was presented to Church

 Mutual, the liability of Church Mutual to pay the full Claim in accordance with the terms

 of the Policy was reasonably clear and there was no basis upon which a reasonable insurer

 would have relied to deny the full payment.

        94.    Church Mutual’s failure, as described above, to adequately and reasonably

 investigate and evaluate Pleasant Retreat’s Claim, and to pay the full proceeds of the

 Policy, although, at that time, Church Mutual knew or should have known by the exercise

 of reasonable diligence that its liability was reasonably clear, constitutes a breach of the

 duty of good faith and fair dealing owed to Pleasant Retreat. Church Mutual’s conduct has

 caused Pleasant Retreat to lose Policy benefits to which they were entitled, and which

 Church Mutual should have paid, in full.

                                      KNOWLEDGE

        95.    Each of the acts described above and herein, together and singularly, was

 done “knowingly,” as that term is used in the Texas Insurance Code and was a producing

 cause of Pleasant Retreat’s damages described herein.

                                        DAMAGES

        96.    Pleasant Retreat will show that all the acts, taken together or singularly,

 constitute the producing causes of the damages sustained by Pleasant Retreat.

        97.    As previously mentioned, the damages caused by the loss have not all been

 properly addressed, or repairs made in the months since, causing further damages to the

                                       Page 23 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 24 of 26 PageID #: 24



 Property, as well as undue hardship and burden to Pleasant Retreat. These additional

 damages are a direct result of Church Mutual’s mishandling of Pleasant Retreat’s claim in

 violation of the laws set forth above.

        98.    For breach of contract, Pleasant Retreat is entitled to regain the benefit of

 their bargain for their purchase of the Policy which is the amount of their Claim, together

 with attorney’s fees under Section 38.001 of the Texas Civil Practices and Remedies Code.

 All conditions precedent to Pleasant Retreat’s claims for relief have been performed or

 have occurred and/or Church Mutual has waived the same.

        99.    For noncompliance with the Texas Insurance Code, Unfair Settlement

 Practices, Pleasant Retreat is entitled to actual damages, which include the loss of the

 benefits that should have been paid pursuant to the Policy, mental anguish, court costs,

 interest, and attorneys’ fees, and all other damages that they are entitled to. For knowing

 conduct of the acts described above, Pleasant Retreat asks for three times their actual

 damages under Section 541.152 of the Texas Insurance Code. See TEX. INS. CODE §

 541.152.

        100.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims

 Act, Pleasant Retreat is entitled to their actual damages, as well as simple interest on the

 amount of their Claim as damages each year at the rate determined on the date of judgment,

 by adding five percent (5%) of the interest rate determined under Section 304.003, Finance

 Code, together with reasonable and necessary attorney’s fees. See TEX. INS. CODE §

 542.060.



                                          Page 24 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 25 of 26 PageID #: 25



        101.   For breach of the common law duty of good faith and fair dealing, Pleasant

 Retreat is entitled to compensatory damages, including all forms of loss resulting from the

 insurer's breach of duty, such as additional costs, economic hardship, losses due to

 nonpayment of the amount the insurer owed, exemplary damages, and damages for

 emotional distress.

        102.   For the prosecution and collection of this claim, Pleasant Retreat has been

 compelled to engage the services of the attorneys whose names are subscribed to this

 pleading. Pleasant Retreat is entitled to recover a sum for the reasonable and necessary

 services of Pleasant Retreat’s attorneys in the preparation and trial of this action, including

 any appeals and/or further legal recourse post-trial.

                                      JURY DEMAND

        103.   Pleasant Retreat hereby requests that all causes be tried by a jury consisting

 of citizens residing in Smith County, Texas. Pleasant Retreat hereby tenders the appropriate

 jury fee with the filing of this Complaint.

                                           PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial

 hereof, Plaintiff has and recovers such sums as would reasonably and justly compensate

 them in accordance with the rules of law and procedure, as to actual damages, treble

 damages under the Texas Insurance Code, and all punitive and exemplary damages as may

 be found. In addition, Plaintiff requests the award of attorneys’ fees for the trial and any

 appeal of this case, for all costs of Court on their behalf expended, for prejudgment and

 post-judgment interest as allowed by law, and for any other and further relief, either at law

                                         Page 25 of 26
Case 6:19-cv-00188-JDK-JDL Document 1 Filed 05/03/19 Page 26 of 26 PageID #: 26



 or in equity, to which they may show themselves justly entitled.



                                                 Respectfully submitted,


                                                 /s/ Rene M. Sigman
                                                 Rene M. Sigman, Esq.
                                                 State Bar No. 24037492
                                                 Fed. Bar No. 900984
                                                 Emily B. Marlowe, Esq.
                                                 State Bar No. 24076206
                                                 Fed. Bar No. 2248224
                                                 MERLIN LAW GROUP, P.A.
                                                 515 Post Oak Blvd, Suite 510
                                                 Houston, Texas 77027
                                                 Telephone: (713) 626-8880
                                                 Facsimile: (713) 626-8881
                                                 Email: RMSdocket@merlinlawgroup.com

                                                 -and-

                                                 William F. “Chip” Merlin, Jr., Esq.
                                                 J. Drew Houghton, Esq.
                                                 Larry E. Bache, Jr. Esq.
                                                 MERLIN LAW GROUP, P.A.
                                                 One Leadership Square
                                                 211 N. Robinson Ave., Suite 210
                                                 Oklahoma City, OK 73102
                                                 Telephone: (405) 218-1105
                                                 Facsimile: (405) 218-1106
                                                 Email: cmerlin@merlinlawgroup.com
                                                        dhoughton@merlinlawgroup.com
                                                        lbache@merlinlawgroup.com




                                       Page 26 of 26
